Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David M. Kissi appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint because he failed to obtain pre-filing authorization. We have reviewed the record and find no reversible error. Accordingly, we deny Kissi’s motion for appointment of counsel and affirm for the reasons stated by the district court. Kissi v. Clement, No. 8:08-cv-02178-RWT (D.Md. Sept. 5, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.